Citation Nr: 1551068	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  11-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for right ankle condition.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for bilateral knee disorder.

4. Entitlement to service connection for low back condition


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1991 until March 1996.

These matters come before the Board of Veteran's Appeals (Board) from a May 2004 and September 2008 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board hearing in Atlanta, Georgia before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral knee disorder and low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for right ankle condition and low back condition were originally denied in May 2004 by the RO. The Veteran submitted her notice of disagreement (NOD) in February 2005. The RO did not provide the Veteran with a statement in the case (SOC) following her NOD. Instead, the RO subsequently denied the Veteran's claim to service connection for right ankle condition and low back condition in January 2006 and September 2008 because the evidence presented was not new and material. The Veteran submitted another NOD in September 2009 disagreeing with the RO's 2008 decision. The RO subsequently issued an SOC in September 2011, denying the Veteran's claims to service connection for right ankle condition and low back condition on the merits. The Veteran submitted her substantive appeal in September 2011and was provided with a supplemental statement of the case (SSOC) in February 2013.

Based on the above, the Board finds that the Veteran's February 2005 NOD was timely filed, preserving her claims. As the RO did not provide an SOC adjudicating the claims on the merits until September 2011, the Board finds that the original May 2004 RO decision denying service connection for right ankle condition and low back condition is not final and is before the Board. 38 C.F.R. § 20.302 (2015).


FINDINGS OF FACT

1. The Veteran's right ankle condition is related to her active service.

2. In an unappealed September 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral knee disorder.
 
3. Some of the evidence submitted subsequent to the September 2002 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral knee disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ankle condition have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2. The unappealed September 2002 rating decision which denied service connection for bilateral knee disorder is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
3. Evidence received since the September 2002 RO decision that denied entitlement to service connection for bilateral knee disorder, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in January 2009, November 2007, and March 2004 VA informed the Veteran of what evidence was required to substantiate the claims, of her and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), VA and private medical records, and the statements of the Veteran. 

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral knee disorder, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334   (Fed. Circ. 2003).

Legal criteria 

New and material evidence

In general, Board decisions which are unappealed become final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100  (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right ankle

An essential element of a claim for service connection is evidence of a current disability. A March 2011 VA letter noted the Veteran as having a chronic right ankle strain. Based on the above, the Board finds that an element of service connection, a present disability, has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. While on active service the Veteran complained and was treated for pain within his right ankle and foot. As such, the Board finds that an element of service connection claim, injury in service, has been met (right ankle pain).

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. 

In a March 2011 VA medical examination, the examiner opined that the Veteran's current right ankle strain is not related to her right ankle sprain that occurred during her active military service. The examiner explained that if the injury sustained in 1995 was still producing pain there would be some x-ray findings. Rather, the x-rays taken in conjunction with the report were noted as unremarkable. 

The claims folder consist of an August 2003 private treatment record which notes that the Veteran's 1995 injury could have caused the Veteran's current painful right ankle, secondary to degenerative changes noted. In an October 2009 private opinion, the Veteran's private physician noted that the Veteran's current right ankle condition is consistent with her 1995 in-service ankle injury. 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for her right ankle condition and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The claims folder consists of medical treatment records which reflect consistent treatment in regard to the Veteran's right ankle during and post-service. All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for right ankle condition is granted.

Bilateral knee

Historically, the appellant's claim for entitlement to service connection for bilateral knee disorder was denied by the RO in May 2000. In June 2000, the Veteran submitted an NOD. The claim was subsequently denied on its merits by the RO in September 2002. The Veteran did not appeal the decision and it became final. In June 2007, the Veteran requested that her claim for entitlement to service connection for bilateral knee disorder be reopened, and was subsequently denied in September 2008.

Evidence of record at time of last final denial

At the time of the September 2002 RO denial, the evidence of record consisted of the Veteran's DD 214, her STRs, the Veteran's lay statements, medical records and correspondence. 

At the time of the last final decision, the claims file consisted of the medical treatment for the Veteran's bilateral knee disorder. The claims folder reflected a diagnosis of bilateral knee pain secondary to degenerative joint disease.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and a medical letter in regard to the Veteran's bilateral knee disorder.

The claims folder consist of an October 2015 VA medical letter which summarizes the Veteran's medical treatment in regard to her bilateral knee disorder. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral knee disorder. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The October 2015 medical letter was not within the claims file at the time of the September 2002 RO decision. The medical letter goes to the basis of the Veteran's claim for entitlement to service connection for bilateral knee disorder. Thus, the Board finds the October 2015 medical letter to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for bilateral knee disorder, is reopened. 



ORDER

Entitlement to service connection for right ankle condition is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for bilateral knee disorder and, to that extent, the claim is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for bilateral knee disorder may be granted on the merits, de novo.

In regard to the Veteran's claim for entitlement to service connection for bilateral knee disorder and low back condition, the Board finds that a remand is appropriate. The Veteran has contended that her low back and bilateral knee is secondary to her now service-connected right ankle. (See Hearing Transcript pages 7 and 12).

The claims folder consist of a March 2000 VA medical examination. The examination report notes the Veteran's in-service complaints and treatments of bilateral knee pain. The examination report further diagnosed the Veteran with bilateral knee pain secondary to early degenerative joint disease. However, the March 2000 examination report does not provide a medical opinion as to whether the Veteran's bilateral knee disorder is related to her military service, or whether it is secondary to her right ankle condition. As such, the Board finds that a supplemental examination and opinion is warranted in regard to the Veteran's claim for entitlement to service connection for bilateral knee disorder.


Additionally, the claims folder consist of a March 2011 VA medical examination, in which the examiner opined that the Veteran's low back condition is not related to her in-service low back/tail bone pain. The examiner explained that if the injury sustained in 1995 was still producing pain there would be some x-ray findings. Rather, the x-rays taken in conjunction with the report were noted as unremarkable. While the examiner provided an opinion as to whether the Veteran's low back condition is directly related to the Veteran's military service; the examiner failed to provide an opinion as to whether her current low back condition is secondary to her right ankle. As such, the Board finds that a supplemental examination and opinion is warranted in regard to the Veteran's claim for entitlement to service connection for low back condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical examination and opinion in regard to the claims for entitlement to service connection for low back condition and bilateral knee disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions: a). whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral knee disorder is related to, or aggravated by, her military service; b.) whether it is at least as likely as not that the Veteran's bilateral knee disorder is related to, or aggravated by her service-connected right ankle condition; c.) whether it is at least as likely as not that the Veteran's low back condition is related to, or aggravated by, her military service; and d.) whether it is at least as likely as not that the Veteran's low back condition is related to, or aggravated her service-connected right ankle condition.

A rationale should be furnished for all opinions provided.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


